DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because different numbers are used to reference the same part:
flange 46a, 46b (Pre-Grant Publication, ¶ [0040], l. 1) should be amended to read   - - flange 42a, 42b - -.
 inner surface 26a (¶ [0056], l. 11) should be amended to read   - - inner surface 26b - -   as finger members 79 are shown extending from upper inner surface 26b, and not lower inner surface 26a (fig. 3).
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3 and 18 are objected to because the phrase “are aligned along the axial direction of movement as the piston” is grammatically unclear and either of the following amendments are suggested:
aligned along the axial direction of movement of the piston
aligned along the same axial direction of movement as the piston
Claim 20 is objected to because “the fluid flow portion” (l. 3) lacks antecedent basis in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 6,914,531 B1).
Regarding claim 1, Young discloses an inline flow meter assembly (fig. 3) comprising: a housing (302, 304) having a fluid passage (310); an elongated flow member having a shaft portion (312) and an opposite fluid flow portion (314) having an outer peripheral surface (bullet rod 314 has an outer peripheral surface extending into chamber 310), the shaft portion (312) is coupled to the housing (bullet port 312 is coupled to first and second housing portions 302 and 304 by bolts); and a piston see plate 1330 in Figure 13). 
Regarding claims 5-9, Young discloses wherein the elongated flow member (312, 314) does not move with respect to the axial direction of movement of the piston (bullet port 312 and bullet rod 314 do not move with respect to the axial direction of movement of plate 330 and magnet 340, left and right, in chamber 310); wherein the outer peripheral surface of the fluid flow portion (314) is tapered such that the fluid flow portion (314) corresponds to a diameter of the plate orifice (704) in the plate (an outer peripheral surface of bullet 314 is tapered such that bullet rod 314 corresponds to a diameter of orifice 704 in plate 330); wherein the elongated flow member (312, 314) and the plate (330) are interchangeable with a plurality of elongated flow member and plate orifice combinations (bullet port 312 and bullet rod . 

 Claim(s) 1, 5-8, 10-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosaen (US 4,388,835).
Regarding claim 1, Rosaen discloses an inline flow meter assembly (fig. 2) comprising: a housing (10) having a fluid passage (14); an elongated flow member (70) shaving a shaft portion (lower portion of rod 70) and an opposite fluid flow portion (72) having an outer peripheral surface (tapered portion 72 has a tapered outer peripheral surface), the shaft portion (lower portion of rod 70) is coupled to the housing (rod 70 is coupled to housing 10 by screw 76); and a piston (34) having a plate (58), the plate (58) has a plate orifice (60), wherein the piston (34) and the plate (58) move axially between a no flow position (position shown in Figure 2) where the outer peripheral surface of the fluid flow portion (72) is engaged with the plate  c. 4, ll. 25-32). 
Regarding claim 10, Rosaen discloses a flow meter system (fig. 2) comprising: a flow control assembly comprising: a housing (10) having a fluid passage (14); an elongated flow member (70) shaving a shaft portion (lower portion of rod 70) and an opposite fluid flow portion (72) having an outer peripheral surface (tapered portion 72 has a tapered outer peripheral surface), the shaft portion (lower portion of rod 70) is coupled to the housing (rod 70 is coupled to housing 10 by screw 76); and a piston (34) having a plate (58), the plate (58) has a plate orifice (60), the piston (34) and the plate (58) move in an axial direction between a no flow position (fig. 2) and a full flow position (piston 34 and plate 58 move axially upward and downward between a no flow position, in which the outer surface of tapered portion 72 is engaged with orifice 60, and a full flow position, in which the outer surface of tapered portion 72 is not engaged with orifice 60 such that fluid enters orifice 60 and passes through chamber 14 in the axial direction of movement of piston 34; c. 4, ll. 25-32), a flow meter assembly (90) comprising: a display device (96); a dial assembly (92); 
Regarding claims 5, 11, and 12, Rosaen discloses wherein the elongated flow member (70) does not move with respect to the axial direction of movement of the piston (rod 70 does not move with respect to the axial direction of movement of piston 34; c. 4, ll. 25-32); wherein in the no flow position (fig. 2), the outer peripheral surface of the fluid flow portion (72) is engaged with the plate orifice (60) to prevent a fluid flow (in the no flow position, the outer surface of tapered portion 72 is engaged with orifice 60 to prevent a fluid flow) and in the full flow position (when piston 64 and plate 58 move upward) the outer peripheral surface of the fluid flow portion (72) is disengaged with the plate orifice (60); wherein in the full flow position the fluid flow enters the plate orifice (60) and passes through the fluid passage (14) in the axial direction of movement of the piston (in the full flow position, the outer surface of tapered portion 72 is not engaged with orifice 60 such that fluid enters orifice 60 and passes through chamber 14 in the axial direction of movement of piston 34; c. 4, ll. 25-32). 
6, 13, and 14, Rosaen discloses wherein the outer peripheral surface of the fluid flow portion (72) is tapered such that the fluid flow portion (72) corresponds to a diameter of the plate orifice (60) in the plate (tapered portion 72 is tapered such that it corresponds to a diameter of orifice 60 in plate 58; c. 4, ll. 25-29); wherein the outer peripheral surface of the fluid flow portion (72) is tapered (c. 4, ll. 15-20 and fig. 2); wherein the taper of the outer peripheral surface of the elongated flow member (70) corresponds to a diameter of the plate orifice (60) in the plate (c. 4, ll. 25-29). 
Regarding claims 7, 8, 15, and 16, Rosaen discloses wherein the elongated flow member (70) and the plate (58) are interchangeable with a plurality of elongated flow member and plate orifice combinations (rod 70 are removable from the housing and interchangeable with a plurality of combinations of other rods and plates; c. 4, ll. 2-4 and 48-50); wherein a fluid flow rate is dependent on a combination of a selected diameter of the outer peripheral surface of the fluid flow portion (72) of the elongated flow member (70) and the diameter of the plate orifice (as fluid flows around rod 70 and through orifice 60 in plate 58, the fluid flow rate is dependent on a combination of the diameter of tapered portion 72 of rod 70 and the diameter of orifice 60; c. 4, ll. 29-32 and c. 5, ll. 41-44). 
Regarding claims 19 and 20, Rosaen discloses a method of changing a current flow rate to a desired flow rate of an inline flow control assembly (fig. 2), the method comprising: removing a flow fastener (76) from a receiving cavity (154) of an elongated flow member (c. 4, ll. 48-50); removing the elongated flow member (70) from a first portion of a housing (to replace rod 70, screw 76 would be removed from threaded bore 154 and rod 70 would be removed from housing 10); removing a pair .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim 2-4, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosaen (US 4,388,835) in view of Ekstrom (US 3,234,790).
Regarding claims 2-4, 17, and 18 Rosaen discloses the invention as set forth above with regard to claims 1 and 10-12, and Rosaen further discloses wherein the piston (34), the plate (58), and the elongated flow member (70), are aligned along the axial direction of movement as the piston (piston 34, plate 58, and rod 70 are aligned along the axial direction of movement of piston 34); a display device (96); a dial assembly (92); an arm (102) coupled to the dial assembly (92) and configured to move across a surface of the piston (34) and through an angle based on a fluid flow rate (arm 102 is coupled to shaft 92 and is configured to move across a surface of piston 34 and through an angle based on a fluid flow rate; c. 5, ll. 20-24), and a pointer assembly (94) coupled to the dial assembly (needle 94 is coupled to shaft 92); wherein the arm (102) translates the axial direction of movement of the piston (34) into a rotational movement to the dial assembly (92) such that the pointer assembly (94) displays the fluid flow rate on the display device (arm 102 translated the axial direction of movement of piston 34 into rotational movement to shaft 92 such that needle 94 displays the fluid flow rate on indicia scale 96; c. 5, ll. 5-14). 
Rosaen is silent on inner and outer springs coupled to the piston.
Ekstrom teaches an inline flow meter assembly (fig. 5) with an inner spring (172) coupled to a piston (127); and an outer spring (161) that circumferentially surrounds the inner spring (172), wherein the fluid flow through a plate orifice (151) generates a pressure drop across a plate (152) that is counterbalanced by a 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Rosaen with the inner and outer springs of Ekstrom to provide a flowmeter that can accurately indicate fluid flow rates throughout a wide range of flows and that is unaffected by back-pressure (Ekstrom, c. 1, ll. 22-28). In modifying the apparatus of Rosaen with that of Ekstrom, the resulting apparatus would have the inner and outer springs (172, 161) of Ekstrom above the piston (34) of Rosaen and therefore, the piston (34), the plate (58), the elongated flow member (72), and the inner and outer springs (Ekstrom - 172, 161) would be aligned along the axial direction of movement of the piston. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852